Title: From James Madison to James Monroe, [25?] July 1790
From: Madison, James
To: Monroe, James


Dear Sir,
New York, July 24 [25?], 1790.
After all the vicissitudes through which the assumption has passed, it seems at present in a fair way to succeed as part of the general plan for the public debt. The Senate have included it among their amendments to the funding bill, and a vote of yesterday in the House of Representatives indicates a small majority in favor of the measure. In its present form it will very little affect the interest of Virginia in either way. I have not been able to overcome my other objections, or even to forbear urging them. At the same time, I cannot deny that the crisis demands a spirit of accommodation to a certain extent. If the measure should be adopted, I shall wish it to be considered as an unavoidable evil, and possibly not the worst side of the dilemma.
